Citation Nr: 0816730	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-02 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar and 
thoracic spine (claimed as arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim for service 
connection for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar and thoracic 
spine (claimed as arthritis).  

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge in September 2004 and a transcript 
of the hearing is associated with the file.  In January 2005 
the veteran's case was remanded for further evidentiary 
development.  After the requested development was performed, 
the appeal was returned to the Board for further appellate 
consideration and the claim was denied in an April 2006 
decision.  

In August 2007, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion from the 
appellant and VA that vacated the April 2006 Board decision 
and remanded the case to the Board for further consideration 
and discussion of supportive evidence associated with the 
file.  The case is now before the Board for disposition that 
complies with the instructions of the joint remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DJD and DDD of the thoracic and lumbar 
spine began as a consequence of active duty.


CONCLUSION OF LAW

DJD and DDD of the thoracic and lumbar spine were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he began to develop the 
degenerative process of arthritis during his period of active 
service, which began in his left shoulder and knees and 
spread throughout his body.  He has not identified any 
specific incident in service that precipitated the 
development of arthritis.  He asserts that within one year 
following his discharge from service he was treated for 
arthritis and that his current DJD and DDD of the thoracic 
spine and lumbar spine are related to his period of service.  
The veteran has submitted several lay statements in support 
of his claim.  One such statement was from a witness who 
reported serving with the veteran and observing him complain 
of back pain during service.  Other lay statements from the 
veteran's spouse and family members report that he has 
experienced recurrent back pain since the first two years 
following his discharge from service, which he attributed to 
arthritis and treated with nonprescription pain medications.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology. Id.

The veteran seeks service connection for DJD and DDD of the 
lumbar and thoracic spine, disabilities claimed as arthritis 
which is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted under 38 
C.F.R. § 3.307(a)(3) if the evidence shows that a chronic 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 38 
C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 1962, the evidence must show that a chronic disease was 
manifest to a degree of ten percent by July 1963, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran's service medical records are silent for 
complaints of and/or treatment for arthritis, low back pain 
or injury to his low back.  On his separation examination, 
the veteran indicated that he had never had arthritis, 
rheumatism or swollen or painful joints.  Medical examination 
performed at separation indicated that the veteran had a 
normal spine and the report does not include a diagnosis of 
arthritis, degenerative joint disease, or degenerative disc 
disease.

The veteran was hospitalized in May 1963 at a VA medical 
center complaining of chest pain.  The veteran asserts that 
while he was hospitalized at that time he was diagnosed as 
having arthritis.  A review of the treatment records for the 
period of hospitalization, however, reveal no mention of 
arthritis and, in fact, indicates that there was no reported 
history of upper back discomfort or back injury.

In May 1975, the veteran sought treatment at a VA medical 
center for soreness and stiffness of the joints, especially 
the low back.  He reported having these symptoms for 
approximately 15 years, which would indicate onset in service 
if his historical account is accepted as fact.  The veteran 
was diagnosed as having arthralgia.  Notwithstanding his 
reported history, the record contains no clinical evidence of 
a diagnosis related to low back pain prior to May 1975.  

Current treatment records show that the veteran is treated 
for lumbar spondylosis, thoracic spondylosis and degenerative 
changes of his thoracic and lumbar spine, including DDD.  A 
review of the record reveals that the veteran experienced an 
exacerbation of his back pain in 2000 and was thereafter 
evaluated by several private physicians who submitted 
opinions, based on a history provided by the veteran, which 
related the veteran's low back disability to military 
service.  Specifically, in an April 2003 letter, Dr. M.S. 
stated that her review of the veteran's medical records 
revealed complaints of low back pain as far back as 1975 and 
that the veteran reported that his pain began in 1961, and 
that it appeared to her that his degenerative disease began 
during his military service.  Another physician, Dr. R.T.M., 
determined that the veteran's back pain was not cardiac in 
nature in an October 2003 statement.  In an undated but 
contemporaneous statement, Dr. R.L.G. related the onset of 
the veteran's chronic back pain to approximately 1990, but 
presented the opinion that the veteran's degenerative process 
associated with the back pain had its onset approximately in 
1960, concurrent with his period of service.  Yet another 
physician, Dr. W.S.W, stated in February 2005 that it 
appeared that the veteran's degenerative disc disease began 
during his period of active duty.  

In March 2005, the veteran underwent a VA medical examination 
to address the etiology of his low back disorder.  The VA 
examiner conducted a full review of the veteran's claims 
folder, including all service medical records, and noted a 
history of lumbar spondylosis, thoracic spondylosis and 
degenerative disc disease of the thoracic and lumbar spine.  
The examiner restated the veteran's pertinent medical 
history, noting that the May 1975 VA examination marked the 
first clinically recorded sign of arthralgia of the spine.  
After the evaluation, the examiner diagnosed multilevel 
degenerative disc disease of the thoracic and lumbar spine 
and opined that, based upon a thorough review of the 
veteran's medical history, it was not at least as likely as 
not that his current back disability resulted from his period 
of military service.  Rather, the examiner attributed the 
veteran's current low back disability to the natural aging 
process and his years of performing manual labor.

In a letter dated January 2008, Dr. R.L.G. stated that he had 
again interviewed and medically examined the veteran, 
pursuant to his request, and had also reviewed the records 
pertaining to the veteran's medical history, including the 
aforementioned private physician's opinions associating the 
veteran's impairment of his thoracic and lumbar spine with 
his period of active duty, as well as the March 2005 VA 
physician's opinion that determined that it was less likely 
than not that there was any such relationship.  Dr. R.L.G. 
affirmed the veteran's diagnosis of generalized and severe 
osteoarthritis and severe DDD affecting his thoracic and 
lumbar spine and challenged the VA examiner's determination 
of March 2005 that it was less than likely that these 
diagnoses were related to the veteran's period of active 
duty.  According to Dr. R.L.G., osteoarthritis and DDD are of 
gradual and insidious onset, with periods of being 
asymptomatic.  The absence of clinical records 
contemporaneous with service was not necessarily evidence 
that these degenerative orthopedic diseases did not have 
their onset during service as it was reasonable to expect 
that the veteran, as a very young man who was imbued with a 
youthful sense of personal invulnerability at the time of his 
military service, would have been unlikely to have sought 
treatment for any back symptoms.  Furthermore, he would have 
likely sought to avoid creating a blemished medical record 
for fear of adversely affecting his attractiveness to 
potential post-service employers after his discharge.  Dr. 
R.L.G. also expressed his opinion that the statements of the 
veteran and his lay witnesses, reflecting a history of back 
pain complaints beginning in the years immediately following 
his separation from service and continuing to the present 
day, had significant credible weight.  Dr. R.L.G. therefore 
concluded that it was his professional medical opinion that 
the veteran's osteoarthritis and DDD had their origin and 
presented their initial symptoms during his period of 
military service.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board has considered the aforementioned evidence.  
Notwithstanding the absence of clinical records for the 
period between the veteran's discharge from active duty in 
July 1962 and his treatment for low back arthralgia in May 
1975, which would demonstrate continuity of symptomatology 
indicating an ongoing and chronic degenerative disease 
process affecting his lumbar and thoracic spine, there is 
ample lay evidence from the veteran and his witnesses to 
indicate a nexus between the veteran's current spine 
disability and his military service that is not inherently 
implausible, especially when considered in association with 
the private medical opinions linking the current lumbar and 
thoracic diagnosis to his active duty.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court of Appeals (Federal Circuit) held that 
"(w)hile the lack of contemporaneous medical records may be 
a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible."  Buchanan, 
451 F.3d at 1336; see also Savage v. Gober, 10 Vet. App. 48, 
495-497 ("symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology"); Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Federal Circuit 
explained that lay evidence must always be considered:

"Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."

See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (citing Buchanan.)

Following a complete review of the record evidence and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the factual assertions of the veteran and 
his lay witnesses regarding the observable continuity of 
symptomatology of a chronic low back disability have 
maintained an internal consistency.  The indication that the 
veteran's complaints of pain since his time of service were 
symptoms of an actual chronic orthopedic disability of the 
spine has been substantiated by the clinical diagnosis of 
osteoarthritis and DDD of the thoracic and lumbar spine.  The 
veteran's testimony and the statements of his lay witnesses 
are, therefore, not inherently incredible and the Board finds 
them to possess both veracity and significant probative 
weight.  When they are considered in conjunction with the 
private physicians' opinions associating the veteran's 
osteoarthritis and DDD of the thoracic and lumbar spine with 
his period of active duty, the aggregate of evidence 
supporting the veteran's claim is at least in relative 
equipoise with the VA physician's opinion of March 2005, 
which determined that it was less likely than not that there 
was any such relationship.  Therefore, resolving all doubt in 
the veteran's favor, service connection for DJD and DDD of 
the thoracic and lumbar spine is granted.



ORDER

Service connection for DJD and DDD of the lumbar and thoracic 
spine (claimed as arthritis) is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


